DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 21-35 and 40 in the reply filed on 02 June 2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: 
Application Data Sheet lists instant application as continuation of PCT/US2017/056123, but Specification fails to disclose said continuation
Appropriate correction is required.
Claim Objections
Claims 21 and 30 are objected to because of the following informalities:  
Claim 21 recites “a piercer configured to selectively fire the piercer” (line 6), which should read “a piercer carriage configured to selectively fire the piercer”
Claim 30 recites “the cuter” (line 2), which should read “the cutter”
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 22 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “the piercer carriage” (line 3). This limitation lacks antecedent basis.
Claim 31 recites “a secondary lead screw” (line 2). It is unclear how there can be a second lead screw without a “first lead screw” being first defined. For examination purposes, examiner has interpreted “a secondary lead screw” to be “a lead screw”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 30, and 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Videbaek (US-20110054350-A1).
Regarding claim 21, Videbaek teaches a core needle biopsy device, comprising (a) a needle assembly, wherein the needle assembly includes a piercer and a hollow cutter, wherein the piercer includes a sharp distal tip, wherein the piercer is slidably disposed within the cutter to sever a tissue sample (biopsy probe 44 includes a sample basket 441 and a cutter cannula 442. Sample basket 441 has a sharpened tip 443 to aid in puncturing tissue…Sample basket 441 and a cutter cannula 442 are configured to be individually movable along a longitudinal axis 445 (Videbaek, Paragraph [0047]). Moreover, Videbaek teaches (b) a cutter carriage configured to selectively fire the cutter (first driven 
Regarding claim 22, Videbaek teaches the core needle biopsy device of claim 21, further comprising a needle cocking assembly, wherein the needle cocking assembly is configured to move at least a portion of the cutter carriage, the piercer carriage, and the piercer retraction assembly (Wherein the transmission device 28 and driver assembly 12 comprise the needle cocking assembly; first driven unit 421 is drivably engaged with first drive 361 of electrical drive assembly 36 of driver assembly 12. Second driven unit 422 is drivably engaged with second drive 362 of electrical drive assembly 36 of driver assembly 12 (Paragraph [0046]); wherein the transmission device 28 and driver assembly 12 
Regarding claim 30, Videbaek teaches the core needle biopsy device of claim 21, further comprising a release assembly, wherein the release assembly is in communication with at least a portion of the cutter carriage and the piercer carriage to selectively initiate firing of the cutter and the piercer (Wherein the transmission device 28 and driver assembly 12 comprise the release assembly; first driven unit 421 is drivably engaged with first drive 361 of electrical drive assembly 36 of driver assembly 12. Second driven unit 422 is drivably engaged with second drive 362 of electrical drive assembly 36 of driver assembly 12 (Paragraph [0046]); wherein the transmission device 28 and driver assembly 12 comprising parts configured to move the cutter carriage and piercer carriage, as shown in the rejection of claim 21, reads on the needle cocking assembly).
Regarding claim 33, Videbaek teaches the core needle biopsy device of claim 21, wherein at least a portion of the cutter carriage and the piercer carriage is driven by a motor (First drive 361 may include an electrical motor 381 and a motion transfer unit 401. Second drive 362 may include an electrical motor 382 and a motion transfer unit 402 (Paragraph [0038])).
Regarding claim 34, Videbaek teaches the core needle biopsy device of claim 33, wherein the motor is an electric motor (Paragraph [0038]).
Regarding claim 35, Videbaek teaches the core needle biopsy device of claim 21, wherein the piercer retraction assembly is configured to retract at least a portion of the piercer carriage when retracting the piercer (gear train 52 engages flexible toothed rack 50 to move sample basket 441 linearly to transport the tissue captured in sample notch 444 out of the body of the patient (Paragraph [0049]); wherein gear train 52 moving to transport the tissue out of the body comprises part of the piercer retraction assembly, wherein the second driven unit 422, which corresponds to Applicant’s piercer carriage, may include a gear train 52, which corresponds to Applicant’s piercer retraction assembly).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-29, 31, 32, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Videbaek in view of Trezza (US-8337415-B2).
Regarding claim 23, Videbaek teaches the core needle biopsy device of claim 22, but fails to explicitly disclose that the needle cocking assembly includes a lead screw, wherein the lead screw includes a first threaded portion and a second threaded portion, wherein the first threaded portion includes threads having a first pitch, wherein the second threaded portion includes threads having a second pitch, wherein the first pitch is different relative to the second pitch. Trezza discloses a biopsy device comprising a piercer and cutter, wherein Trezza teaches a needle cocking assembly that includes a lead screw (Element 202 as seen in Trezza, Figures 8A-C), wherein the lead screw includes a first threaded portion and a second threaded portion (Col 7, lines 57-60), wherein the first threaded portion includes threads having a first pitch (Col 7, lines 57-60), wherein the second threaded portion includes threads having a second pitch (Col 7, lines 57-60), wherein the first pitch is different relative to the second pitch (Col 7, lines 57-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek so as to incorporate the needle cocking assembly including a lead screw, wherein the lead screw includes a first threaded portion having a first pitch and a second threaded portion having a second pitch different from the first pitch as taught by Trezza, as this amounts to a mere simple substitution of parts of one method 
Regarding claim 24, Videbaek in view of Trezza teaches the core needle biopsy device of claim 23, wherein the first threaded portion is configured to engage the cutter carriage (Trezza, Col 8, lines 1-6), but fails to explicitly disclose that the second threaded portion is configured to engage the piercer retraction assembly. However, Trezza does disclose that the second threaded portion is configured to engage a plunger located within the cutter (Trezza, Col 5, lines 4-5; Col 9, lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the second threaded portion of Videbaek in view of Trezza being configured to engage the piercer retraction assembly of Videbaek as this amounts to a mere simple substitution of parts of one method for movement of the assembly for another, with the similar expected result of moving an assembly (MPEP 2143(B)), as well as allowing for different movement speeds to control the speed of the piercer retraction assembly relative to the cutter carriage (Trezza, Col 10, lines 31-35).
Regarding claim 25, Videbaek in view of Trezza teaches the core needle biopsy device of claim 24, however Videbaek fails to explicitly disclose that the needle cocking assembly further includes a carriage nut disposed on the lead screw, wherein the carriage nut includes a threaded portion. Trezza discloses a needle cocking assembly further includes a carriage nut disposed on the lead screw (Trezza, Col 9, lines 5-8), wherein the carriage nut includes a threaded portion (Trezza, Col 9, lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the needle cocking assembly further including a carriage nut disposed on the lead screw, wherein the carriage nut includes a threaded portion as taught by Trezza so as to allow for 
Regarding claim 26, Videbaek in view of Trezza teaches the core needle biopsy device of claim 25, but Videbaek fails to explicitly disclose that the threaded portion of the carriage nut is configured to engage the piercer carriage. Trezza discloses that the threaded portion of the carriage nut is configured to engage a plunger carriage (Trezza, Col 9, lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the threaded portion of the carriage nut to be configured to engage the piercer carriage as taught by the mechanism of Trezza wherein the threaded portion of the carriage nut is configured to engage a plunger carriage, as this amounts to mere simple substitution of one method for moving the piercer carriage for another with the similar expected result of allowing for movement of the piercer carriage (MPEP 2143(B)), as well as allowing for different movement speeds to control the speed of the piercer retraction assembly relative to the cutter carriage (Trezza, Col 10, lines 31-35).
Regarding claim 27, Videbaek in view of Trezza teaches the core needle biopsy device of claim 26, but Videbaek fails to explicitly disclose that the carriage nut is axially movable with the piercer retraction assembly. Trezza discloses that the carriage nut is axially movable with a plunger carriage (Trezza, Col 9, lines 12-14; wherein in the current modification, the carriage nut is engaged with the piercer retraction assembly, corresponding the Trezza’s plunger carriage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the carriage nut to be axially movable with the piercer retraction assembly as taught by the mechanism of Trezza’s carriage nut being axially movable with a plunger carriage (Trezza, Col 9, lines 12-14), as this amounts to mere simple substitution of one method for moving the piercer 
Regarding claim 28, Videbaek in view of Trezza teaches the core needle biopsy device of claim 26, but Videbaek fails to explicitly disclose that the piercer carriage is axially movable in response to axial movement of the carriage nut. Trezza discloses that a plunger carriage is axially movable in response to axial movement of the carriage nut (Trezza, Col 9, lines 12-14; wherein in the current modification, the carriage nut is engaged with the piercer carriage, corresponding to Trezza’s plunger carriage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the piercer carriage being axially movable in response to axial movement of the carriage nut as taught by the mechanism of Trezza’s plunger carriage being axially movable in response to axial movement of the carriage nut (Trezza, Col 9, lines 12-14), as this amounts to mere simple substitution of one method for moving the piercer carriage for another with the similar expected result of allowing for movement of the piercer carriage (MPEP 2143(B)), as well as allowing for different movement speeds to control the speed of the piercer retraction assembly relative to the cutter carriage (Trezza, Col 10, lines 31-35).
Regarding claim 29, Videbaek in view of Trezza teaches the core needle biopsy device of claim 26, but Videbaek fails to explicitly disclose that the piercer carriage is axially movable in response to rotational movement of the carriage nut. Trezza discloses that a plunger carriage is axially movable in response to rotational movement of the carriage nut (Trezza, Col 9, lines 12-14; wherein in the current modification, the carriage nut is engaged with the piercer carriage, corresponding to Trezza’s plunger carriage).

Regarding claim 31, Videbaek teaches the core needle biopsy device of claim 30, but fails to explicitly disclose that the release assembly includes a secondary lead screw and a nut member, wherein the nut member is responsive to rotation of the secondary lead screw to initiate firing of the cutter and the piercer in a predetermined sequence. Trezza discloses a release assembly that includes a secondary lead screw and a nut member (Trezza, Col 8, lines 1-3, 5-6), wherein the nut member is responsive to rotation of the secondary lead screw to initiate firing of the cutter and a plunger in a predetermined sequence (Col 10, lines 31-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek so as to incorporate the release assembly including a secondary lead screw and a nut member, wherein the nut member is responsive to rotation of the secondary lead screw to initiate firing of the cutter and a plunger in a predetermined sequence as taught by Trezza, as this amounts to a mere simple substitution of parts of one method for movement of the carriages for another, with the similar expected result of moving carriages (MPEP 2143(B)), as well as allowing for different movement speeds to control the speed of one carriage relative to another (Trezza, Col 10, lines 31-35). Moreover, it would have been 
Regarding claim 32, Videbaek teaches the core needle biopsy device of claim 21, but fails to explicitly disclose that at least a portion of the cutter carriage and the piercer carriage is driven by a spring. Trezza discloses that at least a portion of the cutter carriage is driven by a spring (Col 8, lines 23-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek so as to incorporate driving at least a portion of the cutter carriage with a spring as taught by Trezza in order to allow for the biasing of the cutter carriage to be reengaged so as to be ready to be used again (Trezza, Col 8, lines 23-28). It would have been similarly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek so as to incorporate driving at least a portion of the piercer carriage with a spring as taught by Trezza in order to allow for the biasing of the piercer carriage to be reengaged so as to be ready to be used again (Trezza, Col 8, lines 23-28). 
Regarding claim 40, Videbaek teaches a method for collecting a tissue sample using a core needle biopsy device, the method comprising (a) cocking a piercer and a cutter (Videbaek, Paragraph [0045, 0048, 0049]), (b) firing the piercer distally from a cocked position to a distal position, wherein the piercer is disposed within the cutter (Paragraph [0047, 0049]), (c) firing the cutter distally from a cocked 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for collecting a tissue sample using a core needle biopsy device as taught by Videbaek so as to incorporate cocking a piercer and a cutter using a single lead screw to move both the piercer and the cutter as taught by Trezza as this amounts to a mere simple substitution of parts of one method for movement of the cutter and piercer for another, with the similar expected result of moving the cutter and piercer (MPEP 2143(B)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.L./Examiner, Art Unit 3791

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791